Citation Nr: 1641662	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for schizophrenia, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served in the U.S. Marines from May 21, 1974 to August 1, 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2013 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In this decision, the Board is reopening the claim and granting service connection for schizophrenia.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for schizophrenia was last denied in July 1986.  He did not appeal that denial, and the claim is now final.  Since then, new and material evidence has been received sufficient to reopen the claim.

2.  It is as likely as not that schizophrenia incepted while on active duty.


CONCLUSIONS OF LAW

1.  The claim for service connection is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  The criteria for service connection for schizophrenia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's last claim for service connection for his acquired psychiatric disability was denied in July 1986.  At that time, there was no evidence connecting it to service.  He did not appeal that decision and it became final.  Since then, he has submitted a medical opinion that links his current diagnosis to his service.  This is new and material evidence.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's STRs show that he was given an examination in April 1974, where psychiatric clinical evaluation led to a finding of "normal."  His STRs document difficulties he had in learning how to do his job, remembering instructions, and in completing duties.  He was found to be unsuitable for service, and given an Honorable discharge in August 1974.  His STRs do not contain a diagnosis.

The record reveals the Veteran was first hospitalized for mental health treatment in March 1977.  He was diagnosed with schizophrenia by at least October 1978.  The Social Security Administration (SSA) found him disabled due to schizophrenia in the early 1980's.

He has not been provided a VA examination.  However, he submitted an October 2014 psychiatric evaluation conducted by Dr. H.H.G, who opined that it was more likely than not that his symptoms were incepting during service, and that they developed into schizophrenia, which he continues to have today.  She referred to the Veteran's STRs, which noted that he was "very slow," "will need much supervision," "cannot comprehend orders," "cannot carry out orders," "Private is nervous around officers," and "he has difficulty reporting himself to me."  He was recommended for discharge because of his inability to adapt.  She referred to his hospitalizations in 1977 and 1978, and to his treatment throughout the years.  She opined that it was more likely than not that his functional and social impairment in service was a manifestation of emerging mental health symptoms that were ultimately diagnosed as schizophrenia.

The Board finds this opinion more than adequate to support service connection.  Accordingly, service connection for schizophrenia is granted.


ORDER

Service connection is granted for schizophrenia.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


